          Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 1 of 7



Erik E. Petersen, WSB No. 7-5608
Michael M. Robinson WSB No. 6-2658
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-6946 (phone)
(307) 777-3542 (fax)
erik.petersen@wyo.gov
mike.robinson@wyo.gov

Paul A. Turcke (ISB No. 4759)
MSBT Law
7699 West Riverside Drive
Boise, ID 83714
(208) 331-1807 (phone)
pat@msbtlaw.com

Attorneys for the State of Wyoming

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, and
 CENTER FOR BIOLOGICAL DIVERSITY,           Case No. 1:18-cv-00187-REB

                 Plaintiffs,

         v.
                                            INTERVENOR-DEFENDANT
 RYAN ZINKE, Secretary of Interior; DAVID   STATE OF WYOMING’S
 BERNHARDT, Deputy Secretary of Interior;   ANSWER TO PLAINTIFFS’ FIRST
 and UNITED STATES BUREAU OF LAND           AMENDED COMPLAINT
 MANAGEMENT, an agency of the United
 States,

                 Defendants,

 STATE OF WYOMING, and WESTERN
 ENERGY ALLIANCE,

                 Intervenor-Defendants.




ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 1
            Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 2 of 7



       Pursuant to Federal Rule of Civil Procedure 24(c), Intervenor-Defendant State of Wyoming

respectfully submits this Answer to Plaintiffs’ Complaint in the above-captioned litigation and

asserts the State’s affirmative defenses as follows:

       1.       Wyoming admits the allegations in the following: Paragraphs 15 through 17, and

Paragraph 24(A) and (C).

       2.       Wyoming denies the allegations in the following: Paragraph 59, Paragraph 121

through the first sentence of Paragraph 123, Paragraphs 129 through 136, Paragraph 138, the

second sentence of Paragraph 141, Paragraphs 142 and 143, Paragraph 147, Paragraphs 156 and

157, the fourth sentence of Paragraph 175, the second sentence of Paragraph 225oo, the second

sentence of Paragraph 245, the second sentence of Paragraph 248, the fourth sentence of Paragraph

251, the second sentence of Paragraph 256, Paragraph 275, Paragraphs 282 through 284,

Paragraphs 291 through 293, Paragraphs 304 through 307, Paragraphs 314 through 319, 1

Paragraphs 323 through 325, Paragraphs 330 and 331, Paragraph 337, and Paragraphs 340 through

343.

       3.       The allegations in the following purport to characterize Plaintiffs’ case or are

conclusions of law: Paragraph 1, Paragraph 1a, the second Sentence of Paragraph 9, Paragraphs

10 and 11, the second clause of the last sentence of Paragraph 12, the first and fourth sentences of

Paragraph 13, Paragraph 14, Paragraph 24(B), Paragraph 60, Paragraph 73, Paragraph 78, the

second sentence of Paragraph 84, Paragraph 85, Paragraph 92, Paragraph 104, Paragraphs 108

through 112, Paragraphs 125 and 126, Paragraphs 144 and 145, Paragraphs 148 and 149, Paragraph

155, Paragraph 166, Paragraph 176, Paragraph 181, Paragraph 196, Paragraph 208, the second and



1
 There are two paragraphs numbered 319. (Dkt. No. 78 at 112). This reference is to the first
Paragraph 319, which is the last numbered paragraph of the Fourth Claim for Relief.

ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 2
            Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 3 of 7



fourth sentences of Paragraph 224, the third, fourth and fifth sentences of Paragraph 225d,

Paragraph 225e, the second and third sentences of Paragraph 225g, Paragraph 225h, the fifth

sentence of Paragraph 225t, the second sentence of Paragraph 225v, Paragraph 225y and 225z, the

second sentence of Paragraph 225aa, the first sentence of Paragraph 225gg, Paragraph 225hh, the

first sentence of Paragraph 225ii, the second sentence of Paragraph 225kk, the second sentence of

Paragraph 225ll, the second sentence of Paragraph 225ss, Paragraphs 225fff through 225mmm,

Paragraph 226, third sentence of Paragraph 229, Paragraph 238, Paragraph 243, the first sentence

of Paragraph 245, the first sentence of Paragraph 248, the third sentence of Paragraph 249, the first

sentence of Paragraph 251, the second sentence of Paragraph 254, the second sentence of

Paragraph 255, the first sentence of Paragraph 256, Paragraph 286, Paragraph 288, Paragraph 295,

Paragraph 309, Paragraph 320, Paragraph 327, the third sentence of Paragraph 329, and Paragraph

333. Accordingly, no response is required. To the extent a response is required, Wyoming denies

the allegations.

       4.       The allegations in the following purport to characterize a document or the contents

derived from a document that speaks for itself and is therefore the best evidence of its content:

Paragraphs 2 through 8, the first sentence of Paragraph 9, the first two sentences and the first clause

of the last sentence of Paragraph 12, the second and third sentences of Paragraph 13, Paragraph

18, Paragraphs 25 through 58, Paragraphs 61 through 72, Paragraphs 74 through 77, Paragraph 79

through the first sentence of Paragraph 84, Paragraphs 86 through 91, Paragraphs 93 through 103,

Paragraphs 105 through 107, Paragraphs 113 through 120, the second sentence of Paragraph 123,

Paragraph 124, Paragraphs 127 and 128, Paragraph 137, Paragraph 139 through the first sentence

of Paragraph 141, Paragraph 146, Paragraphs 150 through 154, Paragraphs 158 through 165,

Paragraph 167 through the third sentence of Paragraph 175, Paragraphs 177 through 180,



ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 3
            Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 4 of 7



Paragraphs 182 through 195, Paragraphs 197 through 207, Paragraph 209 through the first and

third sentences of Paragraph 224, Paragraph 225, Paragraph 225a through the first two sentences

of Paragraph 225d, Paragraph 225f, the first sentence of Paragraph 225g, Paragraphs 225i through

225s, the first four sentences of Paragraph 225t, Paragraph 225u through the first sentence of

Paragraph 225v, Paragraph 225x, the first sentence of Paragraph 225aa, Paragraphs 225bb through

225cc, Paragraphs 225dd through 225ff, the second sentence of Paragraph 225gg, the second, third

and fourth sentences of Paragraph 225ii, Paragraph 225jj, the first and third sentences of Paragraph

225kk, the first, third, fourth and fifth sentences of Paragraph 225ll, Paragraphs 225mm through

the first sentence of Paragraph 225oo, Paragraphs 225pp through the first and third sentences of

Paragraph 225ss, Paragraphs 225tt through 225eee, Paragraph 227 through the second sentence of

Paragraph 229, Paragraphs 230 through 237, Paragraph 239, Paragraph 239a, Paragraphs 240

through 242, Paragraph 244, Paragraphs 246 through 247, the first two sentences of Paragraph

249, Paragraph 250, the second and third sentences of Paragraph 251, Paragraph 252 through the

first sentence of Paragraph 254, the first and third sentences of Paragraph 255, Paragraphs 265

through 274, Paragraphs 277 through 281, Paragraphs 289 and 290, Paragraphs 296 through 303,

Paragraphs 310 through 313, Paragraphs 320a through 322, Paragraph 328 through the first two

sentences of Paragraph 329, and Paragraphs 334 through 336. Accordingly, no response is

required. To the extent a response is required, Wyoming denies the allegations.

       5.       Wyoming is without information sufficient to form a belief as to the truth of the

allegations in: Paragraphs 19 through 23. Accordingly, no response is required. To the extent a

response is required, Wyoming denies the allegations.




ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 4
            Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 5 of 7



       6.       The allegations in Paragraphs 276, 285, 294, 308, 319, 2 326, and 332 merely

incorporate by reference previously-stated allegations, therefore no response is required. To the

extent a response is required, Wyoming denies the allegations.

       7.       There are no Paragraphs 257 through 264, Paragraph 338 through 339, or Paragraph

287, therefore no response is required. To the extent a response is required, Wyoming denies the

allegation.

                                 AFFIRMATIVE DEFENSES

1.     Failure to state a claim upon which relief can be granted.

2.     Wyoming incorporates by reference any defenses the federal defendants may assert.

3.     Wyoming reserves the right to identify additional defenses.

       Dated this 26th day of October, 2018.


                                     THE STATE OF WYOMING



                                     /s/ Michael M. Robinson
                                     Erik E. Petersen, WSB No. 7-5608
                                     Michael M. Robinson WSB No. 6-2658
                                     Senior Assistant Attorneys General
                                     Wyoming Attorney General’s Office
                                     2320 Capitol Avenue
                                     Cheyenne, WY 82002
                                     (307) 777-6946 (phone)
                                     (307) 777-3542 (fax)
                                     erik.petersen@wyo.gov
                                     mike.robinson@wyo.gov




2
 There are two paragraphs numbered 319. (Dkt. No. 78 at 112). This reference is to the second
Paragraph 319, which is the first numbered paragraph of the Fifth Claim for Relief.


ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 5
       Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 6 of 7




                            /s/ Paul A. Turcke
                            Paul A. Turcke (ISB No. 4759)
                            MSBT Law, Chtd.
                            7699 West Riverside Drive
                            Boise, ID 83714
                            (208) 331-1800 (phone)
                            (208) 331-1202 (fax)
                            pat@msbtlaw.com

                            Attorneys for the State of Wyoming




ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 6
         Case 1:18-cv-00187-REB Document 82 Filed 10/26/18 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I caused the foregoing to be electronically filed

with the Court using the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Laurence J. Lucas                            John S. Most
llucas@advocateswest.org                     john.most@usdoj.gov

Talasi B. Brooks                             Luther L. Hajek
tbrooks@advocateswest.org                    luke.hajek@usdoj.gov

Todd C. Tucci                                Bret A. Sumner
ttucci@advocateswest.org                     bsumner@bwenergylaw.com

Sarah Stellberg                              Michael K. Cross
sstellberg@advocateswest.org                 mcross@bwenergylaw.com

Christine G. England
Christine.england@usdoj.gov



                                      /s/ Michael M. Robinson
                                     Michael M. Robinson




ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT - Page 7
